Citation Nr: 9907418	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-43 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the anterior right 
chest wall, Muscle Group II.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound to the anterior right 
chest wall, Muscle Group XXI.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for psoriasis is the subject of a separate Board 
of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Donald R. Patterson, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied entitlement 
to a rating higher than 30 percent for the residuals of a 
shell fragment wound to the anterior chest wall.  

In July 1997 the RO granted separate ratings for the 
residuals of a shell fragment wound to the anterior right 
chest wall, Muscle Group II, assigned a 20 percent disability 
rating, and for the residuals of a shell fragment wound to 
the anterior right chest wall, Muscle Group XXI, assigned a 
10 percent disability rating.

In December 1998 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's 
residuals of a shell fragment wound to the anterior right 
chest wall, Muscle Group II, represent no more than a 
moderate muscle injury with a short track of missile through 
muscle tissue and some loss of power or lowered threshold of 
fatigue, without evidence of a moderately severe disability 
and loss of muscle substance or strength.

3.  Medical evidence demonstrates that the veteran's 
residuals of a shell fragment wound to the anterior right 
chest wall, Muscle Group XXI, represent no more than a 
moderate muscle injury with a short track of missile through 
muscle tissue and some loss of power or lowered threshold of 
fatigue, without evidence of a moderately severe disability 
and loss of muscle substance or strength.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's residuals of a shell fragment wound to the anterior 
right chest wall, Muscle Group II, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a shell fragment wound to the anterior 
right chest wall, Muscle Group XXI, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5321 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that in April 1944 the veteran 
sustained a mild, penetrating wound to the right chest wall, 
with retained shrapnel to the right chest wall.  X-ray 
examination revealed a foreign body superficial to the chest 
cavity.  Records show the wound was debrided under local 
anesthesia, but the foreign body was not removed.

The veteran's June 1945 discharge examination noted a shell 
fragment wound to the right shoulder, not removed.  No 
musculoskeletal abnormalities were detected.  

During VA examination in June 1969, the veteran complained of 
a loss of strength to his hands and arms, particularly to the 
right, and that occasionally his hands went to sleep.  The 
examiner found no musculoskeletal or neurological 
abnormalities.  The diagnoses included residuals of a wound 
to the right chest, asymptomatic.  X-ray examination revealed 
a small shrapnel fragment overlying the lung fields in the 
right upper lobe.  There was a rib deformity, at the right 
third rib, adjacent to the fragment.  

VA examination in October 1988 found a history of shell 
fragment wound to the anterior right chest wall involving 
muscle group XXI, including the anterior muscles of 
respiration and right pectoralis major.  There was residual 
loss of muscle mass to the pectoralis major muscle, with 
evidence of remote muscle fibrosis.  Impairment of function 
was described as mild to moderate.

In his October 1997 substantive appeal, the veteran argued 
that VA medical examination revealed a moderately severe 
muscle injury to muscle group II.  He stated that he believed 
a combined 40 percent rating was warranted for the injuries 
to muscle groups II and XXI.

During VA examination in February 1998, the veteran reported 
he was not having many problems as a result of his muscle 
injury, but stated the wound was sore and that he experienced 
pain upon forward flexion or abduction of the right shoulder.  
The examiner noted a 2 centimeter indented wound at the level 
of the anterior axilla in the anterior axillary border in 
line with the anterior axillary line.  There was indentation 
of the muscle which was moderately tender to palpation.  
There was no loss of function to the general pectoralis 
major, except in the local area of the scar tissue.  

There was no evidence of an entrance wound.  Range of motion 
studies of the right shoulder revealed motion to within 10 
degrees of the pivotal position, equal to the left, with 
complaints of pain when the pectoralis muscle was stretched.  
Internal and external rotation was to 90 degrees in each 
direction.  The examiner noted the veteran was not well 
muscled, but that it was not related to his shell fragment 
wound.  

The diagnosis was status post shell fragment wound to the 
right upper chest, with damage to the pectoralis major muscle 
and probable damage to the intercostal muscle.  It was noted 
that the examiner was unable to determine which intercostal 
muscle was damaged.  The veteran was able to take a deep 
breath using the accessory muscles on each side.  The 
examiner opined that there was no loss of function to the 
upper extremity as a result of the injury, and that the 
injury was related to the pectoralis major muscle and some 
muscle in group XXI.  It was noted that the exact muscle 
involvement could not be identified upon examination or by 
review of the record.  The examiner stated that the lesion 
was presently stable.

At a video conference hearing before the undersigned Board 
Member, the veteran testified that he experienced a loss of 
strength or loss of use of the right arm, especially in 
certain overhead positions.  Transcript, p. 5 (December 
1998).  He stated he experienced weakness and was more easily 
fatigued to the right arm than to the left.  Tr., p. 5.  He 
stated that the wound was sore approximately 60 percent of 
the time, depending upon the amount of use.  Tr., p. 6.  He 
stated that the injury had limited his career opportunities, 
including higher paying positions.  Tr., p. 6.  

The veteran also stated that the disability did not require 
outpatient or inpatient medical treatment, but that he used 
pain relieving medication.  Tr., p. 9.  He stated that he had 
not noticed an increase in severity in recent years, but that 
he had noticed a loss of strength to the right side of his 
body.  Tr., p. 9.  He stated that he was right-handed.  Tr., 
p. 10.  He also stated that pain on use was the primary 
symptom.  Tr., pp. 12-13.  

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Therefore, the veteran's increased 
rating claims will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997). 

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (1998).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, with objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and when tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

Muscle Group II

The Rating Schedule provides ratings for injuries to dominant 
side extrinsic muscles of shoulder girdle, including the 
pectoralis major II (costosternal), latissimus dorsi and 
teres major, pectoralis minor and rhomboid, muscle group II, 
when there is evidence of slight (0 percent), moderate (20 
percent), moderately severe (30 percent) or severe 
(40 percent) muscle injury.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5302 (1998).  

Medical evidence demonstrates that the residuals of a shell 
fragment wound to the anterior right chest wall, Muscle Group 
II, represent no more than a moderate muscle injury with a 
short track of missile through muscle tissue and some loss of 
power or lowered threshold of fatigue.  The objective medical 
findings do not indicate a relatively large entrance scar so 
situated as to indicate the track of a missile through 
important muscle groups, with moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles compared with the sound side. 

In fact, recent medical examination found no more than some 
loss of muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  The Board finds the October 1988 VA 
medical opinion, which found residual loss of muscle mass 
with evidence of remote muscle fibrosis and mild to moderate 
impairment of function, is not indicative of moderate loss of 
deep fascia, moderate loss of muscle substance, or moderate 
loss of normal firm resistance.

In addition, the February 1998 VA examiner noted there was no 
loss of function, except in the area of the scar, and no 
evidence of an entrance wound scar.  Although in June 1969 
the veteran complained of weakness and loss of sensation to 
the upper extremities, no objective medical findings as to 
these complaints were reported.  Therefore, the Board finds 
the competent medical evidence of record does not demonstrate 
a moderately severe disability with moderate loss of muscle 
substance or strength.  A rating in excess of 20 percent, 
under the criteria effective before and after the July 1997 
amendments, for injuries to muscle group II is not warranted.

Muscle Group XXI

The Rating Schedule provides ratings for injuries to the 
muscles of respiration, thoracic muscle group, muscle group 
XXI, when there is evidence of slight (0 percent), moderate 
(10 percent), moderately severe or severe (20 percent) muscle 
injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5321 (1998).  

Medical evidence demonstrates that the veteran's residuals of 
a shell fragment wound to the anterior right chest wall, 
Muscle Group XXI, represent no more than a moderate muscle 
injury with a short track of missile through muscle tissue 
and some loss of power or lowered threshold of fatigue.  
There is no evidence of a moderately severe disability and 
loss of muscle substance or strength.  Recent VA examination 
found no evidence of impairment to respiratory muscle 
function related to the service-connected injury.  Therefore, 
the Board finds that a rating in excess of 10 percent, under 
the criteria effective before and after the July 1997 
amendments, for injuries to muscle group XXI is not 
warranted.

Extraschedular Rating

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 
38 C.F.R. § 3.321(b) (1998).  In this case, the Board finds 
that the regular schedular standards applied adequately 
describe and provide for the veteran's disability level.  The 
veteran's statements, including that he had experienced 
limited career opportunities as a result of his service-
connected disability, do not represent a marked interference 
with employment and there is no persuasive evidence of, any 
unusual or exceptional circumstances, such as frequent 
periods of hospitalization related to these disorders, that 
would take the veteran's case outside the norm so as to 
warrant extraschedular ratings.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds no provision upon which to 
assign higher ratings.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claims for increased ratings.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the anterior right 
chest wall, Muscle Group II, is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound to the anterior right 
chest wall, Muscle Group XXI, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

- 10 -


- 1 -


